        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       198 inFiled
                                   197 Filed    NYSD 07/26/21 Page 1 ofPage
                                                       on 07/25/2021    1   1 of 1




 July 25, 2021
 Via ECF                                    Application granted. In light of the fact that Mr. Crisler is
 The Honorable Philip M. Halpern            now represented by a private attorney, the Clerk of the
 United States District Court Judge         Court is respectfully directed to (1) terminate Ms.
                                            Newman's appearance on the docket; and (2) terminate
 The Hon. Charles L. Brieant Jr.            the motion sequence pending at Doc. 197.
 Federal Building and United States Courthouse
 300 Quarropas St.                          SO ORDERED.
 White Plains, NY 10601-4150
                                                  _______________________
                                                  Philip M. Halpern
 Re: United States v. Jarrett Crisler, Jr.        United States District Judge
     20cr 626(PMH)                                Dated: White Plains, New York
                                                         July 26, 2021
 Dear Judge Halpern:

         I was appointed under the Criminal Justice Act to represent Mr. Crisler in the above
 referenced matter on June 8, 2021. I was informed on June 29, 2021 that Mr. Crisler’s
 family retained Jaime Santana, Jr., Esq. to represent Mr. Crisler. Mr. Santana entered his
 appearance on June 29, 2021. I await the Court to officially relieve me. I note there is a
 conference scheduled for August 2, 2021-although there is no exact time indicated for Mr.
 Crisler’s appearance. See. Doc. No. 174. If the Court requires my appearance to be relieved,
 I would respectfully request that I be permitted to appear by telephone so that I would be
 able to appear in another matter scheduled in the Eastern District of New York.

 Respectfully submitted,
      /s/
 Donna R. Newman
 Cc: All counsel via ECF
